EDMONDS, J.,
concurring in part; dissenting in part.
I agree with all of the majority’s opinion except its holding that the trial court lacked authority to require wife to file a satisfaction of judgment for one month’s child support to offset husband’s obligation in the event that husband incurs transportation costs during the summer visitation *549period. The majority reasons that the court’s authority to make such an order is circumscribed by the uniform child support guidelines and that, therefore, it must address on remand whether husband’s expense for airfare for the children is a basis for a departure from the otherwise presumed correct amount of child support. I submit that the majority’s reasoning extends the reach of the guidelines beyond that intended by the legislature.
In support of its interpretation, the majority relies on the language of the Family Support Act of 1988, 42 USC § 667(b)(2), 128 Or App at 544, language from a Senate Report, 128 Or App at 545, the language of ORS 25.280 and our holding in Bell and Johnson, 121 Or App 125, 854 P2d 479 (1993). As the texts of the statutes are examined, it is important to keep in mind certain legal axioms that apply. Any statutory analysis begins with the text and context of the pertinent statute. PGE v. Bureau of Labor and Industries, 317 Or 606, 610, 859 P2d 1143 (1993). We are constrained by ORS 174.010 from doing other than declaring “what is, in terms or in substance, contained therein, [and we are] not to insert what has been omitted * * Finally, we are required to read statutes together so as to give effect to all and thus carry out the full intent of the legislature. Porter v. Hill, 314 Or 86, 91, 838 P2d 45 (1992).
The authority of a trial court to provide for child support in a dissolution judgment is found in the first sentence of ORS 107.105(l)(c). It provides that the court may decree “such amount of money, in gross or installments, or both, as constitutes just and proper contribution toward the welfare and support of such children.” The statute is about child support. It is not about visitation rights or about the court’s authority to effect visitation. That authority is found in ORS 107.105(l)(b), aprovision that I will discuss later. The final sentence of ORS 107.105(l)(c) tells the court how to determine the amount of child support that can be ordered pursuant to the authority granted in the first sentence. “The court, in determining the amount to be paid, shall use the scale and formula provided for in ORS 25.275 and 25.280.” (Emphasis supplied.)
Before the enactment of the child support guidelines, the amount of child support was determined by use of the *550formula developed in Smith v. Smith, 290 Or 675, 626 P2d 342 (1981). Under that rule, the trial court determined the needs of the child and the relative ability of the child’s parents to provide an amount of support that would provide for the child at the standard of living that would have been enjoyed but for the dissolution. 290 Or at 684. Likewise, before it was amended in 1989, ORS 107.105(l)(c) provided:
“In determining the amount of child support, the court shall consider the economic needs of the children and determine payment by the parents in proportion to their respective ability to pay.” (Emphasis supplied.)
In making this determination, the court was required to consider, among other things, the financial resources of both parents, the standard of living that the child would have enjoyed had the marriage not ended, the cost of day care, and the expenses attributable to the physical, emotional and educational needs of the child.1
The adoption of the child support guidelines amended the way in which the amount of child support is to be determined. Under the Smith rule and prior law, the trial court’s order in this case would have been proper. In the construction of amendatory acts, it is presumed that the amendment does not change the preexisting law beyond what is expressly declared or implied. Fifth Ave. Corp. v. Washington County, 282 Or 591, 597, 581 P2d 50 (1978). It is significant that the amendment to ORS 107.105(l)(c) refers expressly only to how the amount of child support is to be determined. The amendment did not change the first sentence of ORS 107.105(l)(c),2 which is the sentence that grants authority to the trial court to make orders about child support that constitute the “just and proper contribution toward the welfare and support” of the children. The amendment says nothing about the court’s authority to make other provisions in the judgment that may indirectly impact the support obligation that is owed, once the amount is initially determined. Specifically, it says nothing about the authority of the court to direct a support obligee to file a satisfaction of *551judgment in the event that transportation costs are incurred to further visitation. The majority adds to the statute in contravention of ORS 174.010 when it writes into the statute a requirement that the court’s authority to order a satisfaction of judgment is circumscribed by the provisions of ORS 25.270 to ORS 25.287 and ignores the presumption that the legislature did not intend to change preexisting law except as to the manner in which child support is “determined.”
Moreover, the text and context of these provisions do not support the majority’s argument. ORS 25.270 provides, in part:
“The Legislative Assembly finds that:
“(1) The federal Family Support Act of 1988 mandates that the state must establish a formula for child support award amounts * * *.
“(2) It is further mandated that the amount of child support determined by the formula must be presumed to be the correct amount unless rebutted by a specific finding on the record that the application of the formula would be unjust or inappropriate in the particular case as determined under criteria established by the state.” (Emphasis supplied.)
ORS 25.280 provides, in part:
“[T]he amount of support determined by the formula * * * shall be presumed to he the correct amount of the obligation. This shall be a rebuttable presumption and a written finding or a specific finding on the record that the application of the formula would be unjust or inappropriate in a particular case shall be sufficient to rebut the presumption. The following criteria shall be considered in making the finding:
“(1) Evidence of the other available resources of a parent;
CC* * * * *
‘ ‘ (6) The special hardships of a parent including, but not limited to, any medical circumstances of a parent affecting the parent’s ability to pay child support.” (Emphasis supplied.)
The majority seizes upon the words “must” and “shall” and on similar provisions in the Family Support Act and in the Senate Report as the basis for its reading of the statute. That argument proves nothing, because the context *552of each use of the words is about the determination of the amount of support. None of them expressly declares that a trial court is prohibited from making a decision concerning property division, spousal support or visitation that may indirectly impact the child support obligation, or from requiring a child support obligee to satisfy an obligation because of visitation expenses. In the light of the presumption that the prior law was not changed, the majority’s application of the guideline formula to visitation expenses is correct only if the guidelines implicitly outlaw what the trial court did.
The authority of the court to make orders about visitation is dealt with separately and expressly by the legislature. ORS 107.105(l)(b) provides that “[t]he court shall determine the issue of visitation in the best interest of the child, insuring the non-custodial parent sufficient access to the child to provide for quality parenting time.” (Emphasis supplied.) Issues such as spousal support and property division receive similar treatment. See ORS 107.105(l)(d) and ORS 107.105(l)(f). Inherent in the duty of the court to provide for visitation that is in the best interest of the child is the broad grant of authority to make orders about the extent of the obligor’s support obligation so that meaningful visitation can occur. See Doty and Doty, 101 Or App 320, 790 P2d 1167 (1990).
Before the guidelines were adopted, courts customarily considered the effect of an award of child support in tandem with the effect of decisions concerning spousal support, visitation rights and property division and not in isolation of each other under these statutes and the authority granted thereby. See, e.g., Brastad and Brastad, 38 Or App 585, 590 P2d 794 (1979). The text and context of the statutes about child support and visitation resolve the issue when effect is given to all of them. They expressly authorize the order made by the trial court and it is incongruous to believe that Congress or the Oregon legislature would have implicitly intended to change that practice by the mere adoption of the guidelines.
Finally, the majority relies on our holding in Bell and Johnson, supra. There, we held that, before the trial court could make a downward adjustment of the presumptive amount of child support under the guidelines because of *553transportation costs incurred by the noncustodial parent, it must first find that the presumptive amount was unjust or inappropriate. The trial court chose to take visitation expenses into account by using them as an offset against the ongoing amount of child support. In choosing that method, it necessarily implicated the guidelines formula. The trial court did not, as in this case, make the reduction conditional on the expenses being incurred, nor did it use a satisfaction of judgment as the vehicle for accomplishing what was otherwise an equitable result. The majority’s holding limits the trial court’s authority to a consideration of whether the presumed amount of support under the guidelines is rebutted. The problem with such a wooden approach is that it will not always meet the needs of the parties or facilitate judicial administration. The approach contravenes the broad grant of authority by the legislature to the courts to fashion a “just” remedy. This case presents such an example.
The trial court applied the guidelines and awarded child support of $755.73 per month “continuing with a like payment on the first of each and every month thereafter until [husband] is no longer obligated to pay child support.” Under the judgment, each monthly child support obligation will become a separate judgment entered as such. Each judgment is subject to execution, contempt of court procedures and satisfaction like any other judgment. The trial court wisely sought to protect the integrity of the judgment and, at the same time, to facilitate visitation. The visitation provision in the judgment provides:
“[Husband] shall provide for the cost of transporting the children to and from Florida for the purpose of summer vacation and he may withhold one month’s child support to apply to the cost of travel. Should [husband] exercise summer visitation, [wife] will sign and file a satisfaction of judgment for one month of child support. If [husband] fails to exercise this visitation, the one month child support abatement will not apply.”
Under the majority’s proposal, it is impossible to calculate the credit as part of the ongoing accrual of the child support judgment, because the entitlement to the credit is conditional and only exists if husband exercises his visitation rights. The trial court’s method promotes visitation and fairness, because it enhances the likelihood of meaningful *554visitation by giving husband a credit only in those instances in which monies were actually expended for purposes of visitation. In contrast, the majority’s ruling deprives the court of such a tool to the detriment of the parties’ children. Congress and the Oregon legislature could not have intended a result that would inhibit the ability of trial courts to provide for visitation in the light of an express legislative policy to provide noncustodial parents quality parenting time.
In summary, I can find nothing in the language or the legislative history of the federal law, ORS chapter 25 or ORS chapter 107 that expresses an intention that a trial court must calculate a satisfaction of a child support obligation for visitation expenses as part of the initial determination of the amount of the child support obligation. The authority of the trial court to make an order such as this one, requiring a support obligee to file a satisfaction of judgment, is expressly authorized by statute and must be preserved even if it has an indirect effect on the amount of child support. Otherwise, the competing policies of providing for the support of dependent children and insuring that they have visitation with the noncustodial parent cannot be balanced.3
I dissent.

 The factors to be considered were added to the statute in 1983. See Or Laws 1983, ch 728, § 2.


 See Or Laws 1989, ch 811, § 6.


 If the majority is correct that the guidelines “drive” the decision-making process on other issues, our de novo review of child support awards will require a reexamination of all property divisions, spousal support awards and visitation orders even though the parties may not have assigned error to the trial court’s ruling on those issues.